NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 JOE NEWMAN,                                     No. 15-16113

                  Plaintiff-Appellant,           D.C. No. 3:13-cv-08005-JAT

   v.
                                                 MEMORANDUM*
 SHOW LOW POLICE DEPARTMENT; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Joe Newman appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging excessive force during an arrest. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of summary judgment on the basis of qualified immunity. Long v. City & County

of Honolulu, 511 F.3d 901, 905 (9th Cir. 2007). We affirm.

      The district court properly granted summary judgment because, in light of

the video recording of the incident from Officer Williams’ patrol car, no

reasonable jury could credit Newman’s account of the arrest and find that

defendants used an unreasonable amount of force. See Scott v. Harris, 550 U.S.

372, 380 (2007) (holding that when a video recording of an alleged excessive force

incident contradicts the nonmoving party’s version of the incident to the extent that

“no reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment”); Espinosa v. City

& County of San Francisco, 598 F.3d 528, 537 (9th Cir. 2010) (setting forth

factors for determining whether excessive force was used in arrest).

      The district court did not abuse its discretion by considering the video

recording on summary judgment because the recording was authenticated, it was

unquestionably relevant, and it contradicted key aspects of Newman’s account of

the incident. See Fed. R. Evid. 401 & 901; Scott, 550 U.S. at 380; see also Muniz

v. Amec Const. Mgmt., Inc., 623 F.3d 1290, 1294 (9th Cir. 2010) (setting forth

standard of review).

                                          2                                      15-16113
      The district court did not abuse its discretion by declining to order

defendants to produce what Newman claims is an unedited version of the video

recording because Newman failed to establish that another, more complete version

of the recording exists. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th

Cir. 2008) (“A district court has wide latitude in controlling discovery, and its

rulings will not be overturned in absence of a clear abuse of discretion.” (citation

and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          3                                       15-16113